Citation Nr: 1644150	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-09 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 80 percent disabling, to include entitlement to a rating in excess of 20 percent prior to October 9, 2015.

2.  Entitlement to an initial increased rating for degenerative joint disease of the lumbar spine, currently evaluated as 40 percent disabling, to include entitlement to a rating in excess of 20 percent prior to November 25, 2011.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, secondary to service-connected degenerative joint disease of the lumbar spine.

4.  Entitlement to special monthly compensation (SMC), based on the need for regular aid and attendance or at the housebound rate.

5.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU), prior to October 9, 2015, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945, and had additional service in the reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2006 and October 2009 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony before a decision review officer at the RO in September 2015.  A transcript of the hearing is of record.

In September 2009, July 2010 and March 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.



This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC based on the need for regular aid and attendance or at the housebound rate is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 25, 2011, the Veteran's degenerative joint disease of the lumbar spine is not characterized by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

2.  For the period beginning November 25, 2011, the Veteran's degenerative joint disease of the lumbar spine has been manifested by severe limitation of motion; but, there is no unfavorable ankylosis of the thoracolumbar spine, pronounced symptoms of intervertebral disc syndrome, or episodes of incapacitation lasting six or more weeks due to intervertebral disc syndrome.

3.  Prior to October 9, 2015, the Veteran had, at worst, Level VIII hearing loss in the right ear and Level IV hearing loss in the left ear.

4.  For the period beginning October 9, 2015, the Veteran had, at worst, Level XI hearing loss in the right ear and Level IX hearing loss in the left ear.

5.  There is no medical evidence of incapacitating episodes due to intervertebral disc syndrome at any time during the appeal period.

6.  Peripheral neuropathy of the lower extremities was not present in service or for years thereafter, and is not etiologically related to service or a service-connected disability.

7.  The evidence of record indicates that the Veteran has likely been unable to secure and follow substantially gainful employment as a result of his service-connected disabilities since November 25, 2011.


CONCLUSIONS OF LAW

1.  Prior to November 25, 2011, the criteria for a disability rating in excess of 20 percent for the Veteran's degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5107 (2015); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  For the period beginning November 25, 2011, the criteria for a disability rating in excess of 40 percent for the Veteran's degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5107 (2015); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2015).

3.  Prior to October 9, 2015, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2014); 38 C.F.R. § 4.85, 4.86 (a), Diagnostic Code 6100 (2015).

4.  For the period beginning October 9, 2015, the criteria for a disability rating in excess of 80 percent for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.85, 4.86 (a), Diagnostic Code 6100 (2015).

5.  Peripheral neuropathy of the lower extremities was not incurred or aggravated during active duty, is not proximately due to or the result of a service-connected disability, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2015). 

6.  The criteria for the assignment of TDIU due to service-connected disabilities have been met since November 25, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

General Legal Criteria for Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Bilateral Hearing Loss

Ratings of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.  To rate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b) (2015).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 4.  That average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d) (2015).  Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The disability rating is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e) (2015).  

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000 and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2015).

Period Prior to October 9, 2015

A July 2004 rating decision granted service connection for bilateral hearing loss.  A 0 percent rating was assigned, effective March 17, 2004.  In February 2009, the Veteran filed his current claim for an increased rating, and in May 2009, he filed a claim for TDIU, based in part on his service-connected bilateral hearing loss.  Consequently, he was afforded a VA audiological examination in May 2009.  In an October 2009 rating decision, the RO granted an increased rating of 20 percent for bilateral hearing loss, effective May 4, 2009.  The 20 percent rating was assigned based on the results of the May 2009 VA examination.  The following audiometric findings were reported:





HERTZ




1000
2000
3000
4000
Average
RIGHT
60
70
80
90
75
LEFT
40
60
65
65
58

Speech audiometry results revealed speech recognition ability of 72 percent in the right ear and 84 percent in the left ear.

When applied to Table VI, the right ear is assigned a Level VI hearing impairment and the left ear is assigned a Level III hearing impairment.  See 38 C.F.R. § 4.85, Table VI (2015).  When applied to Table VII, the findings do not result in a disability evaluation in excess of 20 percent.  These values do not meet the criteria of 38 C.F.R. § 4.86 (a) or (b) for exceptional patterns of hearing impairment for the left ear.  However, the findings reflect an exceptional pattern of hearing impairment in the right ear under 38 C.F.R. § 4.86 (b).  As noted above, application of Table VI results in the assignment of Level VI hearing impairment for the right ear.  Table VIA also results in the assignment of Level VI hearing impairment for the right ear.  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 20 percent.

The Veteran was afforded another VA audiological examination in July 2010.  The following audiometric findings were reported:



HERTZ




1000
2000
3000
4000
Average
RIGHT
60
75
85
85
76
LEFT
40
65
65
65
58

Speech audiometry results revealed speech recognition ability of 52 percent in the right ear and 80 percent in the left ear.

When applied to Table VI, the right ear is assigned a Level VIII hearing impairment and the left ear is assigned a Level IV hearing impairment.  See 38 C.F.R. § 4.85, Table VI (2015).  When applied to Table VII, the findings do not result in a disability evaluation in excess of 20 percent.  These values do not meet the criteria of 38 C.F.R. § 4.86 (a) or (b) for exceptional patterns of hearing impairment for the left ear.  However, the findings reflect an exceptional pattern of hearing impairment in the right ear under 38 C.F.R. § 4.86 (b).  As noted above, application of Table VI results in the assignment of Level VIII hearing impairment for the right ear.  Table VIA results in the assignment of Level VI hearing impairment for the right ear.  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 does not produce a rating in excess of 20 percent.

Accordingly, the Board finds that there has been no point, prior to October 9, 2015, when the Veteran's bilateral hearing loss disability met or approximated the criteria for a rating in excess of 20 percent.

Period Beginning October 9, 2015

In a February 2016 rating decision, the RO granted an increased rating of 80 percent for bilateral hearing loss, effective October 9, 2015.  The 80 percent rating was assigned based on the results of an October 2015 VA examination.  The following audiometric findings were reported:




HERTZ




1000
2000
3000
4000
Average
RIGHT
90
1000
100
105
99
LEFT
75
85
85
90
84

Speech audiometry results revealed speech recognition ability of 20 percent in the right ear and 44 percent in the left ear.

When applied to Table VI, the right ear is assigned a Level XI hearing impairment and the left ear is assigned a Level IX hearing impairment.  See 38 C.F.R. § 4.85, Table VI (2015).  When applied to Table VII, the findings do not result in a disability evaluation in excess of 80 percent.  These values do not meet the criteria of 38 C.F.R. § 4.86 (a) or (b) for exceptional patterns of hearing impairment for the left ear.  However, the findings reflect an exceptional pattern of hearing impairment in the right ear under 38 C.F.R. § 4.86 (b).  As noted above, application of Table VI results in the assignment of Level XI hearing impairment for the right ear.  Table VIA results in the assignment of Level X hearing impairment for the right ear.  Table VI results in the higher numeral (XI) for the right ear.  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 80 percent.

Accordingly, the Board finds that the Veteran's hearing loss disability does not currently meet or approximate the criteria for a rating in excess of 80 percent and has not at any time during the period beginning October 9, 2015.


Extraschedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria.  The Veteran has reported that his hearing loss has significant effects on his occupation, and that he can hear, but not understand, even when people speak loudly to him.  He also reports that he is unable to participate in church and social gatherings because of his hearing.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the rating schedule does contemplate industrial impairment and considerable time lost from work.  
38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2015).  

With regard to an extraschedular evaluation under 38 C.F.R. § 3.321 (b) (1), the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of not being able to understand when people speak to him, as set forth above, his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule takes into account both the average decibel loss and speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers (as indicated by the "+" signs in Tables VI and VIA and the provisions of 38 C.F.R. § 4.86 (a) (2015)).

In support of this finding, the Board notes the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  In the present case, the Board has applied the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, where indicated.  The Board finds that functional impairment due to hearing loss compounded by the Veteran's problems understanding communication, are disability pictures that are considered in the current schedular rating criteria.

Furthermore, as discussed below, the Veteran has been granted entitlement to a TDIU based on the Veteran's service-connected disabilities, including his bilateral hearing loss. 

Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule and referral for consideration of an extraschedular evaluation is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Degenerative Joint Disease of the Lumbar Spine

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

Under the General Rating Formula for Diseases and Injuries of the Spine (general rating formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the veteran's mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or the existence of dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4. 40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

In September 2006, the RO granted the Veteran's claim of service connection for myofascial lower back pain, rated 20 percent, effective April 29, 2005.  The Veteran disagreed with the rating assigned.  In a decision issued in September 2009, the Board denied the Veteran's claim for a rating in excess of 20 percent for myofascial lower back pain.  In a June 2012 rating decision, the RO recharacterized the low back disability as degenerative joint disease of the lumbar spine, and granted an increased rating of 40 percent, effective November 25, 2011.

Period Prior to November 25, 2011

In order to warrant a rating in excess of 20 percent, the Veteran's low back disability must be manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

In a May 2005 letter, Dr. J.C., the Veteran's private neurologist stated that the
Veteran had experienced "constant low back pain ever since an incident that
occurred while serving as a Naval officer on June 13, 1955."  The Veteran denied
any radiculopathy, but noted increased stiffness in the morning, which had been
present since the accident.  It was noted that he had tried multiple medications, and physical therapy, without any relief and was currently being managed
without any medication.  The Veteran also had a secondary complaint of peripheral
neuropathy.  On physical examination, the Veteran could forward flex to more than 90 degrees, extend 25 degrees, and bend laterally on both sides to 25 degrees.  He could also heel, toe, and tandem-walk without difficulty, but he had some tenderness to palpation at the right SI joint and L4-5 tacet tenderness.

On September 2006 VA examination, the Veteran complained of chronic low back
pain since an in-service incident in June 1955.  He denied flare-ups of back pain, though he did report right lower extremity numbness and pain to the toes.  He had a normal gait and did not require a brace, though he did use vibrating chair cushions, hot water circulators, and massages for relief.  He had not had any incapacitating episodes within the last 12-month period.  On physical examination, there was right lower back tenderness in the paraspinous muscles and severe spasm of the right paraspinous muscles.  Lumbosacral spine ranges of motion were: 0 to 60 degrees forward flexion with pain at 60 degrees, 0 to 10 degrees backward extension with pain at 10 degrees, 0 to 20 degrees bilateral lateral flexion with pain at 20 degrees, and 0 to 30 degrees bilateral lateral rotation without pain.  Bilateral straight leg raising was negative to 90 degrees in sitting position, motor strength was 5/5 in both lower extremities, and sensation was decreased in the L5 dermatomes bilaterally.  The only additional limitation noted following repetitive use was increased pain without further loss of motion.  Fatigue, incoordination, weakness, or lack of endurance on his spinal function were not shown.  Chronic myofascial lower back pain, chiefly right-sided, was diagnosed and found to be related to the Veteran's injury in service.  

On February 2007 VA examination, the Veteran complained of chronic low back
pain (rated 6 out of 10), which was intensified if he stood for long periods of time
(rated 8 out of 10).  There was no radiation of pain, muscle spasms, or numbness in
his legs.  He occasionally wore a back brace.  There was no additional limitation
with flare-ups, though the Veteran reported that his back pain interfered with his daily activities, such as helping around the house or mowing the yard.  He denied
any incapacitating episodes, within the past 12-month period.  On physical examination, lumbosacral spine ranges of motion were: 0 to 80 degrees forward
flexion with pain at 80 degrees minus 10 degrees, 0 to 20 degrees backward extension with pain at 20 degrees minus 10 degrees, 0 to 25 degrees bilateral lateral
flexion without pain, and 0 to 40 degrees bilateral lateral rotation without pain.  There was no weakness, fatigue, incoordination, or additional loss of range of
motion with repetitive movement.  His motor skills were normal and there was no
muscle atrophy or muscle spasms.  Straight leg raise on the left was 0 to 40 degrees
and 0 to 30 degrees on the right.  He had a normal gait, but it was slow.  On X-ray,
moderate rotoscoliosis with right convexity and severe degenerative joint disease
changes of the lumbar spine with narrowed discs were shown.  Myofascial lower
back pain with significant degenerative arthritic joint and disc disease of the lumbar
spine was diagnosed.

On May 2009 VA examination the Veteran complained of chronic back pain, rated
4 out of 10 in severity at rest and 10 out of 10 with activity.  He reported that it was
aggravated by standing for 10 minutes, walking 2 blocks, and using stairs,
lifting 25 pounds, or driving for over 15 minutes.  He had not had incapacitating
episodes in the past 12-month period.  The examiner noted that a 2002 EMG by the
Veteran's private physician showed peripheral neuropathy of his legs from the feet to the level of the mid-thigh, and that a February 2007 X-ray showed severe degenerative joint disease of the posterior compartment with associated convexity of the spine to the right.  On physical examination, thoracolumbar spine ranges of motion were: 0 to 40 degrees forward flexion, 20 degrees backward extension, 20 degrees left lateral flexion, 25 degrees right lateral flexion, and 20 degrees bilateral lateral rotation.  There was no additional decrease in ranges of motion with repetitive movements, nor was there additional decrease in range of motion with flare-ups.  Degenerative joint disease of the lumbar spine with back pain and left leg radiation, and peripheral neuropathy of the legs dating to 2002 were diagnosed.  Based on his examination, the examiner found that the Veteran had moderate painful motion, general weakness in both legs, and tenderness of the paraspinous muscle tone on the right in the lumbar area.  

This evidence reflects that for this period, the Veteran was able to flex forward from 40 to 80 degrees (beyond 30 degrees) and there was also no evidence on VA examination or anywhere else in the record of favorable ankylosis of the thoracolumbar spine.  Furthermore, although the Veteran has been diagnosed with peripheral neuropathy of the bilateral lower extremities, the Board finds in this decision, that it is not related to his service-connected low back disability (see January 2010 VA examination report), and there is no evidence of any other neurological manifestations of the lumbar spine disability, such as chronic bowel, bladder or sexual impairment, due to the service-connected lumbar spine disability that would warrant a separate rating.  The evidence is therefore also against a separate rating for neurologic impairment associated with the Veteran's low back disability.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for this period under the general rating formula.

Furthermore, it is not shown that the Veteran has any functional loss due to orthopedic manifestations beyond that being compensated.  While VA examinations note that he suffers from chronic low back pain that increases with activity, the rating assigned contemplates such degree of impairment.  Limitations due to pain are likewise encompassed by the rating criteria.  See General Rating Formula,
38 C.F.R. § 4.71a.  Notably, on September 2006 VA examination, the Veteran had right lower back tenderness in the paraspinous muscles and severe spasm of the right paraspinous muscles, but had a normal gait.  Fatigue, incoordination, weakness, or lack of endurance were not shown during repetitive testing.  On February 2007 VA examination, there was no weakness, fatigue, incoordination, or additional loss of range of motion with repetitive movement.  His motor skills were normal and there were no muscle atrophy or muscle spasms.  On May 2009 VA examination, there was no additional decrease in ranges of motion with repetitive movements, nor was there additional decrease in range of motion with flare-ups.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4. 40, 4.45. 

Inasmuch as intervertebral disc syndrome was not diagnosed during this period (see May 2009 VA examination), the formula for rating intervertebral disc syndrome based on incapacitating episodes is not for application.  See 38 C.F.R. § 4.71a, Code 5243.  In this regard, the Board notes that the Veteran alleges that he has required bed rest and suffered from incapacitating episodes as a result of his low back pain.  He submitted a receipt for a dry pressure pad that he uses, on his mattress and a June 2007 instruction sheet from Presbyterian Hospital of Plano showing that he was treated for wounds on his buttocks.  He claims he developed sores along his buttocks as a result of prolonged bedrest that was recommended by his neurologist, and that the foam mattress was prescribed to avoid/alleviate future bed sores.  Notably, an "incapacitating episode" is defined as a period of acute signs and symptoms due to invertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71,Code 5243, Note 1 (emphasis added).  As in response to a request from VA to identify any providers of treatment he received for his back since 2005, the Veteran stated (in February 2009 correspondence) that he had stopped going to doctors, and as the May 2005 letter from his private physician does not report (or suggest) that the Veteran was placed on bedrest, his allegation that his neurologist prescribed bedrest is contradicted by his statement that there are no existing records of treatment for his back.  Therefore, a rating in excess of 20 percent under Diagnostic Code 5243 is not warranted for the period prior to November 25, 2011.

Period Beginning November 25, 2011

In order to warrant a rating in excess of 40 percent, the Veteran's low back disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine (Diagnostic Code 5235-5242); or incapacitating episodes having a total duration of at least six weeks during the past 12 months (Diagnostic Code 5243).  

The Veteran underwent a VA examination in November 2011.  Active and passive lumbar range of motion was very limited, with forward flexion only to 30 degrees, with consideration of pain.  However, there is no medical evidence showing that the Veteran experienced unfavorable ankylosis of the entire thoracolumbar spine.  Consequently, the Board finds that a rating in excess of 40 percent is not warranted under the general rating formula.  Furthermore, although the Veteran was diagnosed with IVDS on VA examination in November 2011, he only reported incapacitating episodes of at least 2 weeks, but less than 4 weeks during the previous 12 months.  Therefore, a rating in excess of 40 percent is not warranted based on incapacitating episodes.

Furthermore, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Therefore, a higher rating based on functional impairment is not warranted.

Finally, as noted above, the Veteran's peripheral neuropathy of the lower extremities has not been found to be related to his service-connected low back disability.  Furthermore, there is no evidence of any other neurological manifestations of the lumbar spine disability, such as chronic bowel, bladder or sexual impairment, due to the service-connected lumbar spine disability that would warrant a separate rating.  

In sum, for the reasons noted above, a rating in excess of 40 percent is not warranted for the period beginning November 25, 2011.

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above-noted evidence; however, evaluations for VA purposes do not show the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

Extraschedular Consideration

The Veteran's lumbar spine disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.

Furthermore, as discussed below, the Veteran has been granted entitlement to a TDIU based on the Veteran's service-connected disabilities, including his lumbar spine disability.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Moreover, the Board finds that the symptoms of the Veteran's hearing loss and lumbar spine disabilities are contemplated by the schedular rating criteria.  Accordingly, referral for consideration of 38 C.F.R. 
§ 3.321 (b)(1) is not warranted in this case.

Service Connection for Peripheral Neuropathy of the Lower Extremities, 
Secondary to Low Back Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Veteran contends that his currently diagnosed peripheral neuropathy of the bilateral lower extremities is related to his service-connected lumbar spine disability.  

Review of the Veteran's service treatment records shows no complaint or manifestation of neuropathy of the lower extremities and no manifestations of peripheral neuropathy were noted at the time of his service separation. 

Post-service VA treatment records show that the Veteran has been diagnosed with peripheral neuropathy of the lower extremities, many years after his discharge from service.  However, the Board finds that these records do not lead to the conclusion that the Veteran's currently diagnosed peripheral neuropathy is related to the Veteran's active military service or his service-connected low back disability.  

In this regard, on VA examination in May 2009, the Veteran reported back pain with radiation into the left leg.  He was diagnosed with degenerative joint disease of the lumbar spine and peripheral neuropathy of the lower extremities, but no opinion on the etiology of the peripheral neuropathy was given.  

During private treatment early in August 2009, it was noted that the Veteran had symptoms suggestive of a peripheral neuropathy, the etiology of which had thus far apparently not been detected.  It was also noted that the Veteran felt that his neuropathy was secondary to his back pain, but the private physician noted that in reviewing the Veteran's records, it did not appear that he had significant neural foraminal stenosis or spinal stenosis to explain the numbness in his feet.  During treatment with the same private neurologist later in August 2009, it was noted that the Veteran continued to have numbness and tingling in his feet.  He underwent a nerve conduction study of the lower extremities and needle EMG of selected muscles of the legs at that time.  There was evidence of a sensory motor axonal polyneuropathy in both lower extremities on the study.  The private neurologist concluded that the etiology of the neuropathy was possibly related to trauma and appeared to be long-standing.  However, the physician did not state that the Veteran's diagnosed peripheral neuropathy was caused by or a result of his lumbar spine disability.  As such, the Board finds that these findings from the Veteran's private physician are not credible evidence of a positive nexus between the Veteran's service-connected lumbar spine disability and his current peripheral neuropathy of the lower extremities.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

During VA examination in August 2009, the Veteran reported constant, daily low back pain, which did not radiate down the legs.  He also complained of numbness in both thighs, which worsened the further it went down the legs to the feet and toes, and severe neuropathy.  The examiner diagnosed peripheral neuropathy of the lower extremities, but, like the previous VA examiner, concluded that the etiology was unknown.

The Veteran was afforded his most recent VA examination in January 2010.  He gave a twenty-year history of slowly progressive and global peripheral neuropathy of the legs.  The examiner noted that treatment records were negative for any history of diabetes, alcoholism, or vitamin deficiency.  There was no family history
of peripheral neuropathy.  The Veteran's gait was wide-based and unsteady, with moderately severe distal wasting of the muscles of the legs and hands that was clearly worse in the feet.  Weakness of the muscles of the lower extremities was noted.  A profound loss of sensation was also noted in the lower extremities.  A diagnosis of a severe diffuse peripheral neuropathy was given.  The examiner concluded that this was not a polyradiculopathy since sensory fibers were more affected than motor fibers in a predominantly axonal pattern.  The examiner also noted that a neuropathy of unknown cause was very common, and that a low back injury can lead to a cauda equina syndrome with diffuse compression of the nerve rootlets below L2, secondary to lumbosacral spinal stenosis, which is always associated with evidence of spinal stenosis on MRI, and did not appear to be the case with the Veteran.  Accordingly, the examiner concluded that the Veteran's symptoms were not consistent with a low back source, and opined, therefore, that it is less likely than not that the Veteran's peripheral neuropathy of the lower extremities is related to his service-connected back problems.  

There is no medical opinion of record contradicting the January 2010 opinion, and there is no evidence otherwise linking the current peripheral neuropathy to service or the Veteran's service-connected low back disability.  The Veteran has not specifically reported a continuity of symptomatology beginning in service and there is no other evidence, VA or private, which indicates that the Veteran's peripheral neuropathy may be related to his active military service or to his service-connected low back disability.  There is also no evidence of peripheral neuropathy, to a compensable degree within one year of service separation.  Accordingly, the Board finds that service connection is not warranted on a direct or presumptive chronic disease basis. 

The Board also notes that as the record does not show that the Veteran served on active duty in Vietnam or that he was exposed to herbicides, service connection based on in-service herbicide exposure is also not warranted in this case.

The Veteran is competent to report the observable symptoms of a disability; however, it would require medical expertise to establish the etiology of his current lower extremity peripheral neuropathy.  While lay persons are competent to establish causation in certain instances, the Board must determine, in each case, if the Veteran, as a lay person is competent to establish the etiology of a particular 
condition.  With regard to peripheral neuropathy, the Board finds that this is a complicated, multi-faceted disability, and its etiology is equally complicated.  Thus, to determine the cause of such a condition requires medical training and expertise that the Veteran does not possess.  38 C.F.R. § 3.159(a)(1),(2) (2015).  Thus, he is not competent to provide a nexus between his bilateral lower extremity peripheral neuropathy and his service-connected low back disability.

There is no competent medical evidence linking the Veteran's peripheral neuropathy of the lower extremities and his period of active service or his service-connected low back disability.  Thus, the Board finds that service connection for bilateral lower extremity peripheral neuropathy is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not applicable. 

TDIU Prior to October 9, 2015

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321 (b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. 
§ 3.341. (2015).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  
38 C.F.R. § 4.19 (2015). 

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2015).  The sole fact that a Veteran happens to be unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16 (a).  The fact that a Veteran is unemployed is generally insufficient to demonstrate that he is considered "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 (a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran has reported that he has been unemployable due to his service-connected disabilities, which include degenerative joint disease of the lumbar spine, bilateral hearing loss and tinnitus, since November or December 1995.  However, the Veteran had a combined disability rating of 90 percent, with at least one disability rated at 40 percent as of October 9, 2015.  Therefore, he met the schedular criteria for a TDIU as of that date.  See 38 C.F.R. § 4.16 (a) (2015).  

The record reflects that he last worked in July 1996.  The Veteran filed his claims for TDIU in September 2005 and May 2009, and in a February 2016 rating decision, the RO granted entitlement to a TDIU as of October 9, 2015.  

Although the Veteran does not meet the schedular criteria for consideration of a TDIU rating prior to October 9, 2015, the Board must also consider whether referral for extra-schedular consideration is warranted for that period.  As set out above, such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), and when two additional criteria are met.  First, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; see 38 C.F.R. § 4.16 (b) (2015).  Second, the case must present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that would render impractical the application of the regular schedular standards; see 
38 C.F.R. § 3.321 (2015).  In this case, as will now be addressed, neither criterion is met prior to October 9, 2015.

During a general medical examination in May 2009, the examiner noted the Veteran's reports that he quit working in 1996, at which time, he was working for a manufacturing company, which entailed a lot of travel.  The Veteran claimed that he had stopped working because of his peripheral neuropathy and difficulty with his back.  The examiner concluded that the Veteran had no problems of a general nature that would render him unemployable.  However, in a May 2009 VA opinion on employability, the same examiner opined that the Veteran was unemployable because of his degenerative joint disease of the lumbar spine and the peripheral neuropathy of both legs.  The Board notes that the Veteran is not service-connected for his lower extremity peripheral neuropathy.  Therefore, he is not entitled to a TDIU based on that disability.  Furthermore, the Board finds that the May 2009 examiner's opinions are contradictory, and therefore, inadequate for evaluation purposes.

A November 25, 2011, VA examiner noted that the Veteran had moderate lower extremity weakness and moderate to severe low back pain, secondary to severe degenerative spine disease and discogenic disease at the lumbar spine, that limited
his ability to perform any gainful activities.  The examiner also noted that the Veteran was not able to sit for a more than an hour, due to low back pain, and that due to his age, he would have significant side effects if treated with narcotic pain medication.

In a January 2013 report, the Director of Compensation Service concluded that the Veteran was not unemployable due to service-connected disabilities.  The Director noted the findings of the May 2009 VA examiner, that the Veteran did not have any problems of a general nature that would render him unemployable.  However, he did not discuss the findings of the November 2011 VA examiner.

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities since November 25, 2011.  The evidence of record indicates that the Veteran previously worked as a sales representative for a manufacturing company, but he has not worked in that profession since the year 1996, due to limitations imposed on him as a result of his service-connected disabilities, in particular his lumbar spine disability.  Furthermore, his service-connected disabilities together, give him a combined rating of 90 percent, which is indicative of significant impairment of health. 

In reaching this determination, the Board acknowledges the opinion of the Director of Compensation Service, that the Veteran's service-connected hearing loss and lumbar spine disabilities alone, do not preclude him from obtaining and maintaining gainful employment.  However, as noted above, the Director did not discuss the findings of the November 2011 VA examiner.  In this regard, the Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board also notes that there is no indication in the evidence of record that the Veteran had any experience or training after he stopped working in 1996, to perform any type of work other than in sales.  He worked solely as a sales representative for approximately 20 years.  

The Board further notes that the term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The critical issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In this case, the evidence reflects that the Veteran's service-connected disabilities, including his lumbar spine disability, severe bilateral hearing loss and tinnitus, present significant obstacles with respect to the Veteran's employability, essentially rendering him unemployable as defined for VA purposes.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In summary, as it appears that the Veteran's service-connected degenerative joint disease of the lumbar spine, bilateral sensorineural hearing loss and tinnitus, together, preclude him from securing or maintaining substantially gainful employment, the criteria for entitlement to a TDIU have been met since November 25, 2011.  Evidence of individual unemployability prior to this date has not been presented.  Accordingly, the TDIU claim is granted, effective November 25, 2011.


ORDER

Prior to October 9, 2015, an increased rating for bilateral hearing loss is denied.

For the period beginning October 9, 2015, an increased rating for bilateral hearing loss is denied.

Prior to November 25, 2011, an increased rating for degenerative joint disease of the lumbar spine is denied.

For the period beginning November 25, 2011, an increased rating for degenerative joint disease of the lumbar spine is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.

Entitlement to TDIU is granted, effective November 25, 2011.


REMAND

In his September 2014 VA Form 9, the Veteran's representative indicated that the Veteran's physician had submitted a statement in support of his request for aid and attendance.  See September 2014 VA Form 9.  A separate September 2014 statement notes that the "patient" (presumably referring to the Veteran) has been diagnosed with degenerative joint disease of the spine, which makes it difficult for him to twist, turn or bend, and because of this difficulty with mobility, he requires the assistance of another to perform activities such as "bathing, showering, dressing, help up out of a chair or bed and even toileting."  Although this appears to be a statement from the Veteran's physician, and the Veteran's representative indicated that it is, it does not include a physician's signature, cover page, or physician's name or address such that the Board may identify it.  

In Savage v. Shinseki, 24 Vet. App. 259 (2011), the United States Court of Appeals for Veterans Claims (Court) held that when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification...could provide relevant information that is otherwise in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  The Court made it clear, however, that the Board's duty to clarify a medical opinion is limited and only arises in "those instances in which the missing evidence bears greatly on the probative value of the private examination report."  Id.  In this regard, the Board notes that the September 2014 medical opinion, if substantiated by a physician, could provide evidence that would possibly allow the Veteran's claim to be granted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and advise him of the September 2014 statement submitted in support of his claim for SMC, which does not contain a legible physician's signature, cover page, or physician's name or address.  

Inform him that VA will attempt to obtain any identified and authorized outstanding relevant private treatment records on his behalf.  Request that he file a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for any such records, specifically, those from the physician who submitted the September 2014 statement, including another copy of the September 2014 opinion.  Inform him that he may submit such records directly to VA if he so chooses.  

Attempt to obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran, or any treatment facility, the claims file should be properly documented and the Veteran properly notified in this regard.

2.  After completing the above actions, and any other development as may be indicated, readjudicate the Veteran's remaining claim for entitlement to SMC.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


